Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Danny Wayne Martin, Appellant                        Appeal from the 102nd District Court of
                                                     Red River County, Texas (Tr. Ct. No.
No. 06-13-00101-CV        v.                         CV03126). Opinion delivered by Justice
                                                     Carter, Chief Justice Morriss and Justice
Amanda JoAnn Parris, Appellee                        Moseley participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Danny Wayne Martin, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED DECEMBER 10, 2013
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk